NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARINA AUSTIN,                                  No. 16-35269

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00007-SLG

 v.
                                                MEMORANDUM*
CHRISTOPHER ORMAN; MICHAEL
LESSMEIER,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Marina Austin appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging constitutional violations arising from injuries

sustained while riding on a bus. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii), Barren v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.

      The district court properly dismissed the action because Austin failed to

allege facts sufficient to show that defendants Orman and Lessmeier personally

participated in the alleged rights deprivation. See Jones v. Williams, 297 F.3d 930,

934 (9th Cir. 2002) (liability under § 1983 requires personal participation by the

defendant).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                   16-35269